Title: From Thomas Jefferson to Mary Jefferson, 16 February 1791
From: Jefferson, Thomas
To: Jefferson, Mary



My dear Poll
Philadelphia Feb. 16. 1791.

At length I have recieved, a letter from you. As the spell is now broke, I hope you will continue to write every three weeks. Observe I do not admit the excuse you make of not writing because your sister had not written the week before: let each write their own week without regard to what others do, or do not do.—I congratulate you my dear aunt on your new title. I hope you pay a great deal of attention to your niece, and that you have begun to give her lessons on the harpsichord, in Spanish &ca. Tell your sister I make her a present of Gregory’s comparative view, inclosed herewith, and that she will find in it a great deal of useful advice for a young mother. I hope herself and the child are well. Kiss them both for me. Present me affectionately to Mr. Randolph and Miss Jenny. Mind your Spanish and your Harpsichord well and think often and always of, Your’s affectionately,

Th: Jefferson

P.S. Letters inclosed with the book for your sister.

